Citation Nr: 0738510	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-06 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for asthma, claimed as a 
"lung condition".


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1963 to February 1968.  Service in the Republic 
of Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Paul, Minnesota which denied service connection for 
asthma. 

Issue not on appeal

In an October 2005 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
sinusitis.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  That issue, therefore, is not 
in appellate status and will be discussed no further herein.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
asthma condition and his military service.


CONCLUSION OF LAW

Asthma was not incurred in military service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
asthma.  In essence, he contends that he had lung problems 
continually after serving in Vietnam.  He has referred to an 
episode of bronchitis in service and suggested that such 
represented the onset of his current asthma condition.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection a letter from the RO 
dated March 9, 2006, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The March 2006 letter further emphasized:  "You must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you of the problem.  It is your responsibility to make 
sure that we receive all requested records that are not in 
the possession of a Federal department or agency" [Emphasis 
as in the original].

The Board notes that the March 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
element (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
veteran's asthma condition.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
veteran's claim of entitlement to service connection was 
denied based on element (3), connection between the veteran's 
service and the claimed disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element.  Because 
as discussed below the Board is denying the veteran's claim, 
elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, his service personnel 
records, VA outpatient treatment records, private medical 
records and provided the veteran with a comprehensive VA 
examination.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2). See 38 C.F.R. § 
3.309(e) (2007).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).

Analysis 

As was discussed above, in order for service connection to be 
granted, three elements must be met: (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  The 
Board will address each element in turn.

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
asthma.  To the extent that the veteran has claimed service 
connection for a "lung condition", no other pulmonary or 
respiratory disorder has been identified in the medical 
evidence.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning in-service disease, the veteran's service medical 
records indicate that he complained of a cough, sore throat 
and chest congestion on August 21, 1967.  The records 
indicate that he was treated for bronchitis.  While there is 
no indication that the veteran developed asthma during 
military service, for the purposes of this decision the Board 
finds that element (2) has arguably been satisfied as to in-
service disease. based on the assessment of for bronchitis. 

Concerning in-service injury, the veteran's military service 
in Vietnam is not in dispute.  As discussed in detail above, 
exposure to Agent Orange is presumed. See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2007).  Accordingly, Hickson 
element (2) has also been satisfied with respect to in-
service injury.

With respect to crucial Hickson element (3), medical nexus, 
if asthma was listed among the Agent Orange-related diseases 
enumerated in 38 C.F.R. § 3.309(e), medical nexus would be 
presumed as a matter of law. Such is not the case here. 
Asthma has not been identified by VA as being associated with 
herbicide exposure.

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above the Board is obligated to 
fully consider the veteran's claims. See Combee, supra.

In December 2003, a VA concluded that "it is less likely 
than not that the veteran's asthma is related to his military 
service."  The examiner noted that the veteran's asthmatic 
condition did not begin until years after he returned from 
service.  

There are no other medical nexus opinions of record.  To the 
extent that the veteran and his representative contend that a 
medical relationship exists between his asthma and service, 
any such statements offered in support of the veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board additionally notes that the veteran has presented 
the contention that his asthma began in service and continued 
thereafter.  As was discussed in the law and regulations 
section above, if no chronic disability was diagnosed in 
service, a claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See 38 C.F.R. 
§ 3.303(b) and Savage v. Gober, 10 Vet. App. 488 (1997). 
However, in this case there is no disability diagnosed in 
service, and the objective evidence of record establishes the 
onset of asthma symptoms at the earliest Many years after 
service.

It is also noted that when the veteran filed his initial 
application for VA compensation benefits [VA Form 21-526] in 
September 1997, it was conspicuously silent for any mention 
of a respiratory disability.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

The contemporaneous records do not provide subjective or 
objective evidence that supports the recent contention that 
the veteran experienced continuous asthma symptomatology 
since service.  This is highly probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
In that connection, the report of a very thorough private 
evaluation min June 2001 contains the following statement:  
"No ongoing medical conditions except for sleep apnea."   

In Voerth v. West, 13 Vet. App. 117 (1999), the Court noted 
that the continuity of symptomatology provisions of section 
3.303 do not relieve a claimant of the burden of providing a 
medical nexus.  As discussed above, such medical nexus 
evidence is lacking in this case.

In short, with respect to element (3), the competent medical 
opinion evidence is against the veteran's claim.  In 
addition, there is no competent evidence of continuity of any 
respiratory or pulmonary symptomatology after service.  For 
these reasons, element (3) has not been met and the veteran's 
claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for asthma, claimed as a 
"lung condition",  is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


